FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NANIK MELIANI,                                   No. 10-72706

               Petitioner,                       Agency No. A097-703-332

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Nanik Meliani, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition

for review.

      The record does not compel the conclusion that Meliani established changed

circumstances to excuse the delay in filing her asylum application. See 8 C.F.R.

§ 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007) (per

curiam). We reject Meliani’s contention that the IJ exhibited bias. Accordingly,

Meliani’s asylum claim fails.

      Substantial evidence supports the agency’s conclusion that Meliani failed to

establish her experiences in Indonesia rose to the level of persecution. See

Wakkary, 558 F.3d at 1059-60 (petitioner’s account of being beaten, robbed of

sandals and pocket money, and accosted by a mob did not compel a finding of past

persecution). Substantial evidence also supports the agency’s conclusion that,

even under a disfavored group analysis, Meliani failed to demonstrate sufficient

individualized risk of persecution to establish eligibility for withholding of

removal. See id. at 1066 (“[a]n applicant for withholding of removal will need to

adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”). We deny Meliani’s request for further




                                           2                                     10-72706
consideration of her claim under a disfavored group analysis. Accordingly, her

withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Meliani did not establish that it is more likely than not she would be

tortured by the Indonesian government or with its consent or acquiescence if she

returned to Indonesia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                      10-72706